Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to system of providing initial authentication pairing between a computing device and a secure server wherein the computing device is within a physical vicinity of a secure server using physical proximity-based communication wherein computing device receives a secure token in response to authenticated pairing, classified in H04L 63/0492.
II. Claims 8-14, drawn to a system for providing proximity dependent authentication wherein server performs a local authentication when the computing device is within a secure location and remote authentication when the computing device is outside of the secure location, classified in H04W 12/63.
III. Claims 15-20, drawn to method implemented by a non-transitory computer-readable medium containing program instruction for providing computing device a secure token by a sever using a local authentication using a proximity-based communication and requiring the computing device to provide the secure token during a remote authentication, classified in H04L 9/3213.
The inventions are independent or distinct, each from the other because:
Inventions I (subcombination I), II (subcombination II) and III (combination) are related as combination and subcombination. Inventions in this relationship are distinct if combination (claims 15-20) does not require computing device to be located in a physical vicinity of the secure server and communicatively coupled to the secure server through physical proximity-based communication and computing device initiating an initial authenticated pairing as required by the subcombination I (Claims 1-7). Also combination does not require proximity security module and a server facility communicatively coupled to the authentication facility and configured to provide access the locally and remotely authenticated computing device database of the secure server as required by subcombination II (Claims 8-14).  The subcombination has separate utility such as subcombination I could be used in a system that simply perform initial authentication pairing and could be used in a system that provides remote authentication that does not require particulars of subcombination II and similarly subcombination II could be used in a system wherein initial authenticated paring is done using a different method then used in a subcombination I. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and/or the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH PALIWAL/Primary Examiner, Art Unit 2435